DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed June 21, 2021, amendment to claim 3 overcomes the objection, and amendment to majority of the claim set provides further clarity to overcome the 112(b) rejections. Claim 12 is added.
The rejections provided by 35 U.S.C. 103 are maintained and additional 112(b) rejections are made in light of amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “respective rupture portion connecting area”. The examiner suggests amending claim 1 to recite “respective rupture portion connection area” to be consistent with other instances of recitations of this element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein the electrode tap comprises: a major plane;… an electrode connection part”. Based on the originally filed specification and Figs. 3-6, the examiner has determined that the electrode connection part, identified as part 112, seems to coincide or has overlap with the major plane of the electrode tap as claimed. Therefore, it is indefinite whether the major plane and the electrode connection part of the electrode tap are the same entities or not. For compact prosecution purposes, the examiner has interpreted that these two elements do coincide or has overlap with each other.
Accordingly, because claims 2-12 directly or indirectly depend on claim 1, this rejection also applies to claims 2-12.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (WO 2016/039503) in view of Yang et al (US 2016/0028068 A1). Hereinafter referred to as Jung and Yang.
Regarding claim 1, Jung discloses a pouch type secondary battery (“10” Fig. 5a)  comprising: 
an electrode assembly (“10” Fig. 1, “electrode body” [42]) in which one or more positive electrode plates and negative electrode plates are stacked ([43]);

a pouch exterior that surrounds and seals the electrode assembly (“20” Fig. 5a, “battery case” [42]),

    PNG
    media_image1.png
    790
    934
    media_image1.png
    Greyscale

wherein the electrode tap comprises:
a major plane (as indicated in Fig. 5a above);
	two protrusions extending from the major plane of the electrode tap in the longitudinal direction (duplication of Fig. 5a above where the two protrusions are the two solidly outlined rectangles neighboring the major plane);
an electrode connection part (coinciding with the major plane of the electrode tap as indicated in the copy of Fig. 5 above) distinguished by a respective rupture portion connecting area (“41” Fig. 5a, “vertical walls” [49]), and electrically connected to the electrode assembly (by way of the electrode assembly’s “electrode tab 15” where “The 
wherein the longitudinal direction is perpendicular to the horizontal direction (as directed in Fig. 5a above),
wherein each protrusion of the electrode tap includes at least one of the rupture portion connection areas (Fig. 5a above where each protrusion includes a 41), and 
wherein the rupture portion connection areas are configured to rupture in response to a predetermined amount of stress occurs due to swelling of the battery caused by an increase in an internal temperature of the battery or an overcharged state of the battery ([50] via overcurrent, which partially melts or melts the tap in a longitudinal direction).
Jung does not disclose an electrode lead bondingly connected to the electrode tap and including a major plane and three protrusions, wherein the pouch exterior exposes a portion of the electrode lead, wherein each protrusion of the electrode lead is provided with a first weld area electrically coupled to the electrode tap, wherein the protrusions of the electrode lead extend from the major plane of the electrode lead in a longitudinal direction that is parallel to a first direction that the major plane of the electrode lead extends in, 
wherein the electrode tap comprises: a plurality of second weld areas spaced apart from each other, each second weld area being electrically coupled to a respective one of the first weld areas, wherein the two protrusions of the electrode tap extend towards the electrode lead, the first direction being parallel to a second direction that the major plane of the electrode tap extends in, and 
wherein the electrode connection part is distinguished from each second weld area by the respective rupture portion connection area.


    PNG
    media_image2.png
    743
    1085
    media_image2.png
    Greyscale

Yang also teaches an electrode lead bondingly connected to the electrode tap (“32” Fig. 2, “second lead plate” [0056])  that has a portion exposed from the pouch exterior (“second lead 32 is drawn out of the pouch case 20” [0060]), including a major plane (copy of Fig. 5 above) and three protrusions (“33” Fig. 5 above, “metal bridge” that is “discontinuously formed” [0081]), 
Yang further teaches wherein the electrode tap comprises a plurality of second weld areas spaced apart from each other (“metal bridge 33” [0081], which coincides with the first weld area as “metal bridge 33 may be formed by joining the… low melting point alloy or the same type of metal as the lead plates 31 and 32 between the lead plates” [0081]), spaced apart in a horizontal direction (“W” Fig. 6), each second weld area being electrically coupled to a respective one of the plurality of first weld areas ([0081] where 31 and 32 are made of metal and are electrically coupled when forming a “metal bridge”), and wherein the longitudinal direction is perpendicular to the horizontal direction (copy of Fig. 5 above where W is perpendicular to the longitudinal direction in which the first and second directions are parallel to). 
Lastly, Yang teaches that the electrode lead bondingly connected to the electrode tap through this structure creates an area, or metal bridge, with higher resistance than a surrounding area such that when an overcurrent occurs due to a short circuit, for example, a large amount of heat is produced in the area and is susceptible to melting to quickly shut off an electric current between the electrode lead and the electrode tap in the event of an overcurrent in the secondary battery as 
Therefore, it would have been obvious for a person having ordinary skill in the art to add an electrode lead bondingly connected to the electrode tap to Jung, in view of Yang, wherein the electrode lead includes a major plane and three protrusions, wherein the pouch exterior exposes a portion of the electrode lead, wherein each protrusion of the electrode lead is provided with a first weld area electrically coupled to the electrode tap, wherein the protrusions of the electrode lead extend from the major plane of the electrode lead in a longitudinal direction that is parallel to a first direction that the major plane of the electrode lead extends in, 
wherein the electrode tap comprises: a plurality of second weld areas spaced apart from each other, each second weld area being electrically coupled to a respective one of the first weld areas, wherein the two protrusions of the electrode tap extend towards the electrode lead, the first direction being parallel to a second direction that the major plane of the electrode tap extends in. By modifying Jung in view of Yang in this way, the person of ordinary skill in the art inherently achieves wherein the electrode connection part is distinguished from each second weld area by the respective rupture connecting area (see figure of the modification of Jung in view of Yang below where metal bridge is disposed on the bottom 41 wall, and is distinguished from the electrode connection part or the major plane of the electrode tab by the “intaglio groove in the lead 30 by the vertical wall 41 and the horizontal wall 42” formed Jung [55]), and a pouch type secondary battery that creates an area, or metal bridge, with higher resistance than a surrounding area where the metal bridge would be formed closer to the electrode assembly and is susceptible to melting, inducing the disconnection via the rupture portion connection areas due to its reduced 

    PNG
    media_image3.png
    1162
    1526
    media_image3.png
    Greyscale

Regarding claim 2, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein each rupture portion connecting area further comprises a rupture line (“intaglio groove in the lead 30 by the vertical wall 41 and the horizontal wall 42” Jung [55]), and
wherein each rupture line is a linear shaped groove that extends in the longitudinal direction on a surface of the electrode tap (Jung Fig. 5a show intaglio grooves that extend in the 
Regarding claim 3, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 2 above, and wherein each rupture line is provided with a rupture groove that is provided at each end of each rupture line in a fourth direction parallel to the surface of the electrode tap (copy of Jung Fig. 5a below where the longitudinally extending intaglio groove has rupture groove on each of its end), and
wherein each protrusion of the electrode tap includes at least two rupture grooves spaced apart in the horizontal direction (copy of Jung Fig. 5a below where the protrusions extending from the major plane of the electrode tap each are adjacent to an intaglio groove formed by the walls 41, and each intaglio groove has two corresponding rupture grooves as Jung Fig. 5a below located at ends opposite of the intaglio groove in the longitudinal direction. Therefore, the rupture grooves disposed on the same end of the intaglio grooves are spaced apart in the horizontal direction that is perpendicular to the extension of the intaglio grooves).

    PNG
    media_image4.png
    371
    352
    media_image4.png
    Greyscale

Regarding claim 4, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 3 above, and wherein each rupture groove is in a shape of a triangular groove having a first oblique side and a second oblique side (the two sides that make up the rupture groove labelled in Jung Fig. 5a above are oblique to each other and form a triangular groove), and wherein the first and second oblique sides of each rupture groove define a predetermined first internal angle (the two sides that are oblique to each other and that make up the rupture groove labelled in Jung Fig. 5a above define an internal angle of the rupture groove).
Regarding claim 5, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 4 above, and wherein each rupture line extends in a shape of a triangular groove having a third oblique side and a fourth oblique side (Jung Fig. 5a above where a similar triangular groove is on the opposite end of the longitudinally extending intaglio groove with two sides that are oblique to each other), and
wherein the third and fourth oblique sides of each rupture line define a predetermined second internal angle and have a height that is a length in a fifth direction perpendicular to the surface of the electrode tap (Jung Fig. 5a above where the similar triangular groove of the 
Regarding claim 6, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 5 above, and wherein the rupture lines are provided, while facing each other in a width direction of the respective rupture groove, on upper and lower surfaces of the respective rupture portion connecting area (Jung Fig. 5a where two other intaglio grooves of walls 41 on the surface of the electrode tap are parallel to each other and are above the previously recited intaglio grooves).
Regarding claim 8, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein each protrusion of the electrode tap is located between respective adjacent second weld area (see Jung Fig. 5a with modification of Yang Fig. 2 above), in the horizontal direction (Yang Fig. 5 where the second weld areas are discontinuously disposed in the horizontal or “w” direction).
Regarding claim 9, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the plurality of second weld areas and the electrode connection part are provided in substantially a same plane (see Jung Fig. 5a with modification of Yang Fig. 2 above where the second weld areas and the electrode connection part are both provided on the plane of the electrode tap).
Regarding claim 10
Regarding claim 11, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the rupture portion connecting areas are spaced apart in the horizontal direction (Jung [53] where a configuration of a plurality of the rupture portion connection areas exists and “is spaced apart from each other in the thickness direction and the width direction of the lead 30” [52]. Additionally, MPEP 2144.04 Section VI, Part B states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”).
Regarding claim 12, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the three protrusions of the electrode lead do not overlap with the two protrusions of the electrode tap (copy of Yang Fig. 5 above where the protrusions of the electrode lead where the first weld areas or the metal bridge 33 are disposed on do not overlap with the protrusions of the electrode tap as labelled in the figure).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2016/039503) in view of Yang (US 2016/0028068 A1) as applied to claim 5 above, and further in view of Duan et al ("A note on stress intensity factors for a crack emanating from a sharp V-notch", 2012 April 15, Engineering Fracture Mechanics Journal). Hereinafter referred to as Duan.
Regarding claim 7, modified Jung discloses all of the limitations for the pouch type battery as set forth in claim 5 above, but does not disclose wherein the predetermined second internal angle is set to be smaller than the predetermined first internal angle.
However, Duan discloses a semi-infinite plate subjected to anti-plane shear stress initiated at the edge of a V-notch (p. 186 Section 4, corresponding to the instant’s triangular III) as this is normally evaluated for anti-plane shear stress. Duan discloses a mathematical model that relates KIII in terms of an internal half-angle, α (Eq. 28 Fig. 2). A person of ordinary skill in the art can correspond a larger α to a smaller predetermined internal angle of the instant (θ), and a smaller α to a larger θ as they are related by the expression α +θ=180 (Fig. 2). Duan teaches different KIII profiles obtained at different values of α as the crack propagates and develops (Fig. 4). KIII is observed to increase as α increases, or when a predetermined internal angle of the instant decreases, at the notch tip (c/a=0). Furthermore, every KIII profile of a given α is observed to increase over the length of the development of the crack where KIII increases initially at a large rate, but plateaus and slows down with a smaller rate of change as the crack lengthens (c/a Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the angles of each rupture groove of Jung in view of Yang, and then in view of Duan, such that the predetermined second internal angle is smaller than the predetermined first internal angle to counter the plateauing stress intensity as the length of the crack develops. Modified Jung would then obtain a breaking off of the electrode tap such that the breaking initiates at the tip of the first triangular breaking groove, develops a crack with increased stress intensity initially but plateaus at a certain length, but is sustained with the high stress intensity concentrated at the second triangular breaking groove.

Response to Arguments
Applicant's arguments filed September 09, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the electrode lead 32 of Yang is provided without protrusions, which refers to the requirement of independent claim 1 where each protrusion of the electrode lead is provided with a first weld area and extends from the major plane of the electrode lead, which therefore requires that the first weld areas be planar to the major plane of the electrode lead.
As disclosed in this Office Action, the electrode lead 32 of Yang teaches protrusions that extend from the major plane of the electrode lead, which are the areas labelled for metal bridge 33 where the first weld areas are also disposed on. Additionally, the protrusions lie on the same plane (the plane of the electrode lead) as the major plane, and is therefore planar to the major plane.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached at (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721